DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JAMES EARL CHAMBERS,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D21-3126

                            [March 17, 2022]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge; L.T.
Case No. 56-2014-CF-001606 A.

   James Earl Chambers, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.
                        *        *         *

   Not final until disposition of timely filed motion for rehearing.